                                          Case 4:17-cv-03820-JSW Document 203 Filed 01/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ORTIZ,                                        Case No. 17-cv-03820-JSW
                                                          Plaintiff,
                                   8
                                                   v.                                          ORDER OF DISCLOSURE
                                   9

                                  10     AMAZON.COM LLC, et al.,
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The undersigned issues this Order of Disclosure to advise the parties of an issue that

                                  14   recently came to my attention. Under 28 U.S.C. section 455(b)(4), a court should disqualify

                                  15   himself when he “knows that he, individually or as a fiduciary, or his spouse or minor child

                                  16   residing in his household, has a financial interest in the subject matter in controversy or in a party

                                  17   to the proceeding, or any other interest that could be substantially affected by the outcome of the

                                  18   proceeding[.]” See also Code of Judicial Conduct Canon 3(C)(1). Section 455(f) further

                                  19   provides:

                                  20                    Notwithstanding the preceding provisions of this section, if any …
                                                        judge… to whom a matter has been assigned would be disqualified,
                                  21                    after substantial judicial time has been devoted to the matter,
                                                        because of the appearance or discovery, after the matter was
                                  22                    assigned to him or her, that he or she individually or as a fiduciary,
                                                        or his or her spouse or minor child residing in his or her household,
                                  23                    has a financial interest in a party (other than an interest that could be
                                                        substantially affected by the outcome), disqualification is not
                                  24                    required if the … judge…, divests himself or herself of the interest
                                                        that provides the grounds for the disqualification.
                                  25

                                  26   See also Code of Judicial Conduct Canon 3(C)(4).

                                  27          The undersigned participated in a year-end financial review during the third week of

                                  28   December and during that review learned I was invested in a closed/end investment fund in which
                                          Case 4:17-cv-03820-JSW Document 203 Filed 01/04/21 Page 2 of 2




                                   1   securities were held in my name. Among the securities included in the fund was Amazon.com,

                                   2   Inc.

                                   3          It is my understanding that the securities in the fund were purchased between April 2020

                                   4   and November 2020, but I did not direct the purchase of the securities and was not aware that I

                                   5   held the securities until the year-end review. Within 72 hours of learning of this investment, I

                                   6   divested myself of the interest in all securities held in the fund, including the securities in

                                   7   Amazon.com, Inc.

                                   8          In light of the time this case has been assigned to me and the time and effort the parties and

                                   9   I have invested in the matter to date, I conclude the public interest would be served by my

                                  10   continued participation on the case. I also conclude the fact surrounding my discovery of the issue

                                  11   and my subsequent divestment of the securities does not require recusal from this matter.

                                  12   However, I am issuing this Order to disclose the issue to the parties. If any party has an objection
Northern District of California
 United States District Court




                                  13   to the undersigned continuing to preside over this matter, they shall file those objections by no

                                  14   later than January 25, 2021. The undersigned shall not take any further action in this matter until I

                                  15   have received, considered, and resolved those objections. If the undersigned receives no

                                  16   objections, the undersigned will resume work on this matter.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 4, 2021

                                  19                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
